COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


ALICE KAY PERREAULT
                                                                MEMORANDUM OPINION *
v.     Record No. 1559-10-1                                         PER CURIAM
                                                                  DECEMBER 21, 2010
VIRGINIA EMPLOYMENT COMMISSION AND
 CITY OF NORFOLK


                   FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                 Jerrauld C. Jones, Judge

                 (Alice Kay Perreault, pro se, on briefs).

                 (Kenneth T. Cuccinelli, II, Attorney General; Cheryl A. Wilkerson,
                 Senior Assistant Attorney General, on brief), for appellee Virginia
                 Employment Commission.

                 No brief for appellee City of Norfolk


       Alice Kay Perreault appeals the decision by the circuit court affirming a decision by the

Virginia Employment Commission (commission) that disqualified her for unemployment

compensation due to misconduct and holding that she had a fair and impartial hearing. We have

reviewed the record, the circuit court’s order, and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion, see Perreault v. City of Norfolk, Comm’n Decision 87873-C (Nov. 5, 2009), as

affirmed by the circuit court, see Perreault v. Virginia Emp’t Comm’n, Case No. CL09-7082

(Apr. 24, 2009). We dispense with oral argument and summarily affirm because the facts and




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
legal contentions are adequately presented in the materials before this Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.


                                                                                 Affirmed.




                                              -2-